In 1891, the suit, from which this appeal resulted, was brought by Mrs. Ella V. Thruston as guardian of the estates of Eugenia W. Chappell and William A. Chappell, her minor children by a former marriage. The statement of the matters pleaded, made by appellees, is correct and we adopt it as follows:
"In 1877, Elizabeth A.H. Armstrong (grandmother of defendant in error) died intestate, leaving surviving her her husband, Samuel Armstrong, and three children, her only heirs, viz.: Mary A. Stephenson, plaintiff in error (defendant in lower court), Wm. Armstrong, her children by her marriage with Samuel Armstrong, and John H. Chappell, a son by a former marriage.
"At the time of the death of the said Eliza A.H. Armstrong, she and her husband, the said Samuel Armstrong, owned community property, consisting of lands and personal property of the aggregate value of ten thousand dollars, and twenty-five thousand dollars in money.
"On November 10, 1880, said Samuel Armstrong qualified as survivor of the community estate in the manner prescribed by law.
"That he did not keep a fair and full account and statement of the *Page 299 
community debts and expenses paid by him, and of the disposition by him of such community property, and had wholly failed to account to said minors for their interest in such community estate with the increase and profits thereof.
"That he sold and disposed of all the community personal property, and converted and appropriated to his own use all notes, accounts, claims and moneys belonging to said community estate which were on hand at the time of the death of Mrs. Armstrong.
"That the inventory filed by the said Samuel Armstrong on qualifying as survivor has been lost, and he had kept no account or statement of his doings and acts as such survivor or otherwise, and a better statement and account of the property coming into his hands and the disposition made thereof could not be ascertained and given.
"That a portion of the land on hand at the time of Mrs. Armstrong's death had been sold by him, the persons to whom sold, the amount received for each tract sold, and the date thereof, were set out, amounting in the aggregate to more than one hundred thousand dollars.
"That he had loaned out the community moneys at interest, and had failed to account to said minors for either the principal or interest thereon.
"On January 17, 1890, Samuel Armstrong died at the residence of the plaintiff in error, Mrs. Stephenson (then Mrs. Stevens), and at the time of his death he had in his possession ten thousand dollars in money, a part of the community estate, and a large number of notes given in payment and part payment for community lands and community property so sold by him subsequent to November 10, 1880, amounting in the aggregate to seventy-five thousand dollars, all of which were immediately seized and converted by her.
"Defendants in error prayed that an accounting might be had and that it be ascertained in what amount the said Samuel Armstrong was indebted to them, and that an accounting be also had with plaintiff in error, and it be ascertained and determined how much of said notes, property and moneys she had appropriated and converted, and for judgment against her for their interest therein, and that such judgment might be decreed to be a lien on the community estate now on hand.
"If not entitled to said relief, then defendants prayed for such relief as they might be entitled to under the law and the evidence."
There is no merit in the contention that a survivor, by paying over to the heirs pro rata shares of the inventoried value of the estate, becomes ipso facto the owner of the entire community estate. If heirs who were competent to contract should accept such sum, or any other, as their share of the estate, they would, of course, have no claim on the estate, not because, however, they may have received their share as shown by the inventory, but because they had by their acceptance estopped themselves from claiming anything further in the absence of fraud or mistake. We think the survivor could make a settlement with the heirs, and *Page 300 
that they could accept any sum for their share of the estate, provided the settlement was fairly made and the heirs were competent to contract, and, of course, the entire community estate in such case, remaining after the settlement, would be the property of the survivor. The object to be accomplished by the survivor is fixed by the statute, but the mode of carrying out and accomplishing the design is left largely to the discretion of the individual. He must pay off the community debts, but it is left to him to determine the manner of payment. The vital question in this case, however, is, did the guardian of the minor children of John Chappell have the power and authority under the law of her appointment not only to receipt for money paid to her by the survivor, but thereby to release all the right, title and interest that the minors had in the community estate?
If she did, then the testimony as to the value of the lands and other property at the time of the settlement should have been admitted in evidence, and the issue should have been submitted to the jury; but if she did not have such authority, then the action of the court in excluding the testimony and in refusing to submit that issue was correct.
We are of the opinion that the receipt of the guardian for the amount paid her by Samuel Armstrong did not relinquish the right and title that the heirs owned in the community estate, and its only effect was to make that amount with legal interest a charge against their portion of the estate.
Upon the death of Mrs. Armstrong, the legal title to his share of the land belonging to the community estate vested at once in John Chappell, and upon his death his children, the appellees, succeeded to all his rights, subject, of course, to the payment of community debts. Sayles' Civil Stats., art. 1653. At the time that the guardian gave the receipt to the survivor, the title to their part of the lands had vested in the minors, and to divest them of their title, it must be held that a guardian could sell the real property of the wards without any sanction or authority on the part of the court in which the guardianship was pending, and without the ceremony of giving any kind of conveyance to it. While the guardian was authorized to receive any money due the estate of her wards, and doubtless, if the survivor had sold all the land, she would have been authorized, without an order of court, to receive any sums due the wards from the sale, still that is not the class of case that is presented for our consideration. The land had not been sold, and the guardian, without direct authority from the County Court, had no power or authority, by compromise or otherwise, to dispose of the interest that her wards had in the community estate of their grandmother. No such authority was shown, and in its absence we conclude that the receipts given by the guardian did not have the effect of relinquishing the title the minors had in the lands in controversy. Rainey v. Chambers, 56 Tex. 17; Doughty v. Cottreaux, 8 Texas Civ. App. 125[8 Tex. Civ. App. 125]; Specht v. Collins, 81 Tex. 213.
There is one mode recognized in Texas of divesting minors of their *Page 301 
title to real estate through a guardian, and that mode must be followed, or the title will not be divested. No evasion of the law can or will be sanctioned by the courts of the State. We have been referred to no authority that sustains the contention of appellants.
The deposition of Mrs. Stephenson explaining how she knew that the property in Texas was bought with the separate money of Samuel Armstrong was properly stricken out. She disclosed the fact that she knew nothing about how the money was obtained, except through what she obtained by hearsay from her father. The testimony was clearly obnoxious to article 2248, Sayles' Statutes. All that was not prohibited by the statute was immaterial, and could have been of no service to appellants on the trial. Much of the answer excluded was gratuitous, and not responsive to the interrogatory. It was clearly inadmissible to prove by J.O. Adams what Mrs. Stephenson and her former husband, Dr. Stevens, had told him.
Appellants have no cause to complain of the testimony of Mrs. Thruston as to what amounts had been paid her by Samuel Armstrong, for if her testimony showed different amounts from those shown by the receipts, the amounts shown by the latter were taken as correct, and no injury resulted.
It was not error to charge the jury that "where deeds to property are made to either husband or wife during marriage such property is presumed by law to be community property." The fact that the property was purchased shortly after the parties removed to Texas would not render the law inapplicable. The cases cited to sustain the converse of the above proposition are not in point. In addition to the presumption arising from the deeds being made to the husband during marriage, he swore, after the death of his wife, that the property was community, and the other evidence on the point tends to give it the same character. Mrs. Stephenson told witness Allen that the property came through her mother. It was not error to instruct the jury to find the value of all the personal property that had come into the possession of Mrs. Stephenson, from the community estate of her father and mother after the death of the latter. This was necessary in order to arrive at the value of the property in which appellees were interested. Appellees were entitled to their share of the value of the personal property at the time of trial.
The special charge asked by appellants, in which it was sought to instruct the jury that appellants should be credited with the value of improvements placed on the community lands, taxes and commissions had nothing in law or justice to commend it, and was properly refused. The improvements were made and the taxes paid with money belonging to the community, and there would be little justice in compelling appellees to pay certain imaginary commissions claimed to be due to the survivor who, together with appellants, had been through many years enjoying the fruits and revenues arising from the whole of the community estate, while the appellees were getting nothing. There is no evidence *Page 302 
that the improvements were made or taxes paid with the separate money of Samuel Armstrong.
The case was submitted to the jury on the following special issues, to which are appended the answers given to the jury:
"Was the property in Samuel Armstrong's possession at the date of the death of his wife, Eliza A.H. Armstrong, his separate property, or was it the community property of himself and wife, Eliza A. Armstrong?
"Answer: We find this to be the community property of Samuel and Eliza A.H. Armstrong.
"What is the value in money to-day of all the personal property, notes and money of every kind and description which Mrs. Mary A. Stephenson has received at any and all times from the community estate of both her father, Samuel Armstrong, and her mother, Eliza A.H. Armstrong, since the death of said Eliza A.H. Armstrong?
"Answer: Total twenty-eight thousand and nine hundred and nineteen 69-100 dollars."
On the above findings of fact, the court decreed that appellees had received $2915.80 from the community estate of Samuel Armstrong and Eliza A.H. Armstrong, that they were entitled to a recovery of seven thirty-sixths undivided interest, as heirs of their father, John Chappell, and as heirs of their uncle, Wm. Armstrong, in all community lands on hand; and an undivided seven thirty-sixths interest in the value of all community property traced into the hands of Mrs. Mary A. Stephenson upon bringing into hotch potch and accounting for said sum of $2915.90, with legal interest thereon from date of its payment. That part of the judgment had a basis in the findings of the jury, in the admissions in the pleadings of appellants, and the law of descent and distribution. In addition to the above, it was decreed that appellees should recover from appellants a seven thirty-sixths interest in five tracts of land that were on hand and unsold, describing by surveys and metes and bounds. It was specially denied by appellants in their answer that they had on hand any of the lands described in the petition, save and except three tracts which were fully described. This raised an issue of fact, and that issue was not determined by the jury. In addition, it was found in the judgment that certain lands had been sold by Samuel Armstrong, but this was not admitted in the pleadings or found by the jury. The appellants had demanded a trial by jury, and had the right to have the jury to pass upon every contested point. "A special verdict is defective and must be set aside, which does not find all the facts put in issue by the pleading, although the evidence may establish beyond any controversy the existence of the facts not found." Moore v. Moore, 67 Tex. 294; Ledyard v. Brown, 27 Tex. 393; Smith v. Warren, 60 Tex. 462
[60 Tex. 462].
For the reason that the verdict did not find on all the contested issues which enter into and form a part of the judgment, the opinion *Page 303 
heretofore rendered affirming the same is withdrawn, and the judgment is reversed and the cause remanded.
Reversed and remanded.
                    ON MOTION TO RETAX COSTS.